Citation Nr: 0008048	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-48 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
perennial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from September 1943 
to February 1946 and from November 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for perennial asthma.  The 
appellant has since moved to the jurisdiction of the RO in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a May 1963 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
asthma.  The appellant was notified of that decision in May 
1963 and did not appeal.

2.  In an August 1964 rating decision, the RO confirmed the 
prior denial of service connection for asthma.  The appellant 
was notified of that decision in August 1964 and did not 
appeal.

3.  None of the evidence received since 1964 in support of 
the appellant's attempt to reopen his claim for service 
connection for asthma is material.


CONCLUSIONS OF LAW

1.  The August 1964 rating decision that denied service 
connection for perennial asthma is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for perennial asthma 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for asthma in October 1962.  He indicated that this condition 
began in 1944 while he was stationed in the Panama Canal 
Zone.  His service medical records contained a medical card 
showing that he was hospitalized at Gorgas Hospital in June 
1944 for chronic allergic state manifested by bronchial 
asthma and mild allergic rhinitis.  The appellant's service 
medical records also showed treatment in June 1944 at the 
dispensary for hoarseness and persistent attacks of asthma.  
He was referred to Fort Clayton for evaluation, then admitted 
for treatment for acute laryngitis from June to July 1944.  
It was noted that he had had three asthma attacks while in 
Panama, with hospitalization at Gorgas in May and June.  In 
October 1944, he complained of coughing, and it was noted 
that he had a history of asthma.  During his second period of 
service, he was hospitalized from November to December 1951 
for acute pharyngitis.  A diagnosis of mild perennial asthma 
of unknown allergen was also rendered at that time.  The 
appellant indicated that he had suffered from asthma ever 
since he was born and that the last episode had occurred two 
months earlier.  He was apparently allergic to house dust and 
perfume.  It was noted that he had been hospitalized at 
Gorgas for three months.

The RO attempted to obtain the appellant's hospitalization 
records from Gorgas Hospital, but was unsuccessful.  The RO 
also attempted to obtain his records from Jackson Memorial 
Hospital in Miami, Florida, where he alleged receiving 
treatment for asthma in 1961, from Fordham Hospital in New 
York, where he alleged receiving treatment for asthma from 
1956 to 1959, and from Goldwater Memorial Hospital, where he 
alleged receiving treatment for asthma in 1955.  No records 
were obtained. 

A May 1963 rating decision denied service connection for 
perennial asthma, finding that this condition preexisted the 
appellant's entry into service and was not aggravated by his 
military service.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of the Department as to 
written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  The appellant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  The appellant was notified 
of that decision in May 1963 and did not appeal.  Therefore, 
it is final.

In August 1964, the appellant again filed a claim for service 
connection for asthma, and he submitted lay statements 
indicating that he had asthma attacks during service and that 
he did not have asthma attacks prior to service.  He 
indicated that while at Gorgas Hospital, he had undergone 
evaluation by a Medical Board and was offered a medical 
discharge, but he refused.  In August 1964, the RO again 
denied service connection for asthma.  The appellant was 
notified of that decision in August 1964 and did not appeal.  
Therefore, it is also final.

In May 1995, the appellant filed a claim for service 
connection for asthma.  He stated that this condition 
developed while he was stationed in Panama because of the 
rain, weather, and jungle.  He wanted his claim reopened 
because of recent reports that VA had "found" some service 
medical records.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decisions on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence.  Both supplemental statements of the case 
show that the criteria considered was that provided in 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

The evidence received subsequent to 1964 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the August 1964 rating decision, the RO has 
received numerous statements from the appellant, his 
testimony in 1999, and a letter from Rick Greenwasser, D.O.  

To the extent that the appellant contends that he has asthma 
that originally manifested during his military service, this 
evidence is not new.  Prior to 1964, he had made detailed 
statements concerning such allegations.  He has merely, at 
best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the August 1964 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since August 1964 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  The only new evidence submitted is the 
letter from Dr. Greenwasser, which indicates that the 
appellant has a past medical history of asthma.  The medical 
evidence previously of record already established such a 
fact.  This letter does not add anything to the evidence of 
record.  Dr. Greenwasser did not render opinions that either 
the appellant's asthma began during service or was aggravated 
by his military service.

Although it is relevant that the appellant continues to have 
asthma, in that it shows that he has the claimed condition, 
such facts are not significant.  The fact that the appellant 
currently has asthma is not material in this case, because 
there are no medical opinions indicating that this condition 
is related to a disease or injury incurred during service or 
that it was aggravated by his service.  The recent treatment 
alone, then, is not so significant that it requires reopening 
of this claim.  Not only are the appellant's contentions and 
the letter from Dr. Greenwasser insignificant standing alone, 
but they are also insignificant when considered in light of 
the other evidence of record.  The fact is that the 
appellant's service medical records show that he reported a 
history of asthma preexisting his entry into service in the 
course of seeking medical treatment for this condition.  The 
basis of the prior denials of this claim was that there was 
no evidence showing that his preexisting asthma was 
aggravated by his military service.  There remains a lack of 
such evidence.

The appellant's contentions that he has asthma that began 
during his period of military service or was aggravated by 
his military service are neither material nor competent 
evidence.  Moreover, his current statements denying that he 
had asthma before service, made almost 50 years after service 
and in conjunction with a claim for compensation, must be 
viewed in light of the contemporaneous statements made during 
service that he had a history of asthma before entering the 
military.  His current statements, standing alone, are 
insufficient to reopen this claim.  One new contention, 
initially raised in 1999, was that his asthma developed 
during service as a result of exposure to mustard gas.  
However, since there remains a lack of medical evidence 
showing that his preexisting asthma was aggravated by his 
military service, this contention, standing alone, is not 
significant. 

Accordingly, the Board finds that the evidence received 
subsequent to August 1964 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for perennial asthma.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The Board notes that the appellant requested in a November 
1997 statement that he be provided a VA examination with an 
opinion as to the etiology of his asthma disorder.  However, 
until he submits new and material evidence to reopen this 
claim, and then submits sufficient evidence to well ground 
the claim, VA has no duty to assist him, including providing 
him with an examination.  See Winters v. West, 12 Vet. App. 
203 (1999); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  He also asked in an August 1999 statement that 
reasonable doubt be resolved in his favor.  However, until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for perennial 
asthma, the claim is not reopened, and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

